DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The continuation data appears to list the wrong parent application. The correct parent application is 15/698,987, which is a continuation of provisional application 62/553,894 with a filing date of 09/03/2017.
Response to Amendment
Applicant’s Amendment filed on 08/19/2022 regarding claims 1-58 is fully considered. Of the above claims, claims 2, 6, 11, 18, 28, 45 and 48 have been canceled; claims 50-52 and 54 have been withdrawn; claims 3, 37, 55 and 58 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags” (claim 8).
“a bag drying system where said bags move underneath followed by alignment guides on way to said bag stacker for said printed bags” (claim 55).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 55 and 58 is objected to because of the following informalities:  
Regarding claim 58, the recitation of “ink bottles” (line 2) refers to a previously recited limitation in parent claim 55.
Regarding claim 55, the recitation of “alignment guides” (line 11) refers to a previously recited limitation.
Regarding claim 58, the recitation of “ink bottles” (line 2) refers to a previously recited limitation in parent claim 55.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) in view of Nose (JP 2000-52452 A).
Yuyama et al. teach the following claimed limitations:
Regarding claim 1, a method for printing graphics and/or text on bags (medicine bag 9; FIGs. 1, 3; medicine-bag printing unit 2, printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12) comprising:
feeding said bags separately produced on a bag machine (medicine-bag forming unit 1; FIG. 1) to a separate digital printing system for additional printing using single or multiple color graphics or text (printers 10; FIG. 1);
using said digital printing system to deposit a further deposition of ink or toner onto surface of said bags to form an image, images or text other than what is already on said bags (ink jet printers; column 4, lines 1-12); 
said bags being flat bottom or pinch bottom bags (heat seal portions 7 pinch and heat medicine-bag sheet 4a to form bag 9; column 3, lines 46-67).
Yuyama et al. do not teach the following claimed limitations:
Further regarding claim 1, the bags are preprinted paper bags.
Nose teaches the following claimed limitations:
Further regarding claim 1, the bags are preprinted paper bags (a mark previously printed on a medicine bag paper; [0014]) for the purpose of using paper bags having previously formed markings.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the bags are preprinted paper bags, as taught by Nose, into Yuyama et al. for the purpose of using paper bags having previously formed markings.
Claims 3-5, 12, 33-36, 43-44, 46-47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) in view of Amano et al. (US 2018/0194505 A1).
Yuyama et al. teach the following claimed limitations:
Regarding claim 3, a method for printing color graphics or text on bags (medicine bag 9; FIGs. 1, 3; medicine-bag printing unit 2, printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12) comprising:
using a digital printing system that uses inkjet printing wherein print head(s) or print cartridge(s) deposit ink against a surface of said bags (printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12; print heads are inherently in an ink jet printer using nozzles); 
forming an image, images or text on said bags (column 4, lines 1-12); 
said bags being pinch bottom or flat bottom bags (heat seal portions 7 pinch and heat medicine-bag sheet 4a to form bag 9; column 3, lines 46-67).
Regarding claim 12, said inkjet printing is controlled by a computer system (control unit 3; FIG. 2).
Regarding claim 33, said digital printing system further comprises an integrated feed system for printing bags (system for feeding bag 9 to printer 23; FIG. 15).
Regarding claim 34, stacking bags for digital printing in a bag stacker (bags are accommodated into stockers 21; FIG. 15) connected to or attached to a conveyor belt or similar transport system (transport system for transporting bag 9 to printer 23; FIG. 15).
Regarding claim 35, automatically flowing or moving said bags from said bag stacker to a bag feeding system by using said conveyor belt or similar transport system (bag is automatically moved to printer 23; FIGs. 2, 15).
Regarding claim 36, automatically flowing or moving one bag at a time from said bag feeding system to bag digital printing system using said conveyor belt or similar transport system (bag is automatically moved to printer 23 one bag at a time; FIGs. 2, 15).
Regarding claim 43, said digital printing system uses mobile digital printing unit(s) that are moved to different printers (printers 10 can be removed from printing unit 2 and moved to a different printers; FIG. 1);
said mobile digital printing unit(s) using said inkjet printing with said print head(s) or said print cartridge(s) that print a single color or multiple colors (printers 10 may be ink jet printers for character and graphic printing; column 4, lines 1-12; print heads are inherently in an ink jet printer using nozzles).
Regarding claim 44, said bags are unprinted or preprinted and if preprinted a further deposition of ink on said bags is other than what is already preprinted on said bags (bags 9 can be unprinted or preprinted).
Regarding claim 46, using computer software to send printing instructions for image, images or text to said inkjet printers as part of said digital printing system (control unit 3 having CPU 12; FIGs. 2, 12).
Regarding claim 47, using computer software to send printing instructions for image, images or text to inkjet printers as part of said digital printing system (control unit 3 having CPU 12; FIGs. 2, 12).
Yuyama et al. do not teach the following claimed limitations:
Further regarding claim 3, the bags are paper bags;
wherein the ink is a water-based ink, oil based ink, eco-solvent based ink, or solvent based ink.
Regarding claim 4, said print head(s) or print cartridge(s) are comprised of jetting array(s) to deposit ink against the surface of said paper bags.
Regarding claim 5, said inkjet printing features CMYK print heads or print cartridges that each have up to four jetting arrays, with each jetting array depositing a single color of ink on the surface of said bags.
Regarding claim 49, a 3D printer is part of said digital printing system that uses computer software to print image, images or text on said bags.
Amano et al. teach the following claimed limitations:
Further regarding claim 3, the bags are paper bags (packaging paper; [0130]; FIG. 1) for the purpose of using paper to make the bags;
wherein the ink is a water-based ink, oil based ink, eco-solvent based ink, or solvent based ink (solvent; [0202]) for the purpose of jetting ink having a solvent base.
Further regarding claim 4, said print head(s) or print cartridge(s) are comprised of jetting array(s) to deposit ink against the surface of said paper bags (ink ejection unit 62 includes a linear nozzle array 66; FIG. 6; [0144]) for the purpose of ejecting ink to form arrays of dots for digital printing.
Further regarding claim 5, said inkjet printing features CMYK print heads or print cartridges that each have up to four jetting arrays, with each jetting array depositing a single color of ink on the surface of said bags (four linear nozzle arrays 66; FIG. 6; [0144]) for the purpose of ejecting ink to form arrays of dots for color digital printing.
Further regarding claim 49, a 3D printer that is part of said digital printing system that uses computer software to print image, images or text on said bags (printing the three-dimensional bar code; [0192]) for the purpose of printing 3D features.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the bags are paper bags; the ink is a water-based ink, oil based ink, eco-solvent based ink, or solvent based ink; said print head(s) or print cartridge(s) are comprised of jetting array(s) to deposit ink against the surface of said paper bags; said inkjet printing features CMYK print heads or print cartridges that each have up to four jetting arrays, with each jetting array depositing a single color of ink on the surface of said bags; a 3D printer that is part of said digital printing system that uses computer software to print image, images or text on said bags, as taught by Amano et al., into Yuyama et al. for the purpose of using paper to make the bags; jetting ink having a solvent base; ejecting ink to form arrays of dots for digital printing; ejecting ink to form arrays of dots for color digital printing; printing 3D features.
Claims 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Elejalde et al. (US 2016/0205965 A1).
Yuyama et al. as modified by Amano et al. teach the following claimed limitations:
Regarding claim 17, said bags are unprinted or preprinted bags, and if preprinted a further deposition of ink on said bags other than what is already preprinted on said bags (bags can be unprinted or preprinted).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 7, said inkjet print head(s) or print cartridge(s) achieve a vertical print capacity or width of up to six inches on a surface of said bags.
Regarding claim 8, said inkjet printing features at least two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags.
Regarding claim 9, said inkjet printing uses drop-on-demand print heads such as thermal print heads, non-thermal print heads or a combination to deposit ink onto bags to form an image, images or text.
Elejalde et al. teach the following claimed limitations:
Further regarding claim 7, said inkjet print head(s) or print cartridge(s) achieve a vertical print capacity or width of up to six inches on a surface of said bags (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to six inches in width.
Further regarding claim 8, said inkjet printing features at least two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to six inches in width.
Further regarding claim 9, said inkjet printing uses drop-on-demand print heads such as thermal print heads, non-thermal print heads or a combination to deposit ink onto bags to form an image, images or text (drop-on-demand printing; [0078]; print heads are either thermal or non-thermal) for the purpose of printing on demand.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said inkjet print head(s) or print cartridge(s) achieve a vertical print capacity or width of up to six inches on a surface of said bags; said inkjet printing features at least two print heads stitched together to achieve a vertical print capacity or width of up to six inches on a surface of said bags; said inkjet printing uses drop-on-demand print heads such as thermal print heads, non-thermal print heads or a combination to deposit ink onto bags to form an image, images or text, as taught by Elejalde et al., into Yuyama et al. as modified by Amano et al. for the purpose of printing of bags of up to six inches in width; printing on demand.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 12 above, and further in view of Mitsuya (US 2012/0062676 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 13, said computer system directs movement of each print head or print cartridge across said bags to create said printed image, images or text.
Mitsuya teaches the following claimed limitations:
Further regarding claim 13, said computer system directs movement of each print head or print cartridge across said bags to create said printed image, images or text (carriage 28 moves bidirectionally in the width direction; [0047]; FIG. 3) for the purpose of printing of bags using serial printing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said computer system directs movement of each print head or print cartridge across said bags to create said printed image, images or text, as taught by Mitsuya, into Yuyama et al. as modified by Amano et al. for the purpose of printing of bags using serial printing.
Claims 14-16, 19-20, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Tsutsui et al. (US 2018/0065394 A1).
Yuyama et al. as modified by Amano et al. teach the following claimed limitations:
Regarding claim 27, said bags are unprinted or preprinted bags, and if preprinted a further deposition of ink on said bags other than what is already preprinted on said bags (bags can be unprinted or preprinted).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 14, said inkjet printing features thermal print heads to deposit ink on said bags to form said image, images, or text.
Regarding claim 15, said thermal print heads are comprised of single or multiple jet arrays to deposit aquas or water-based ink on said bags.
Regarding claim 16, said thermal print heads deposit up to four colors of ink comprising some combination of black, cyan, magenta and yellow inks on said bags.
Regarding claim 19, said inkjet printing features non-thermal print heads using piezoelectricity called Piezo print heads to deposit ink on bags to form image, images or text.
Regarding claim 20, said Piezo print heads are comprised of single or multiple jetting arrays to deposit ink on said bags.
Regarding claim 29, said Piezo print heads print cyan, magenta, yellow and black images or text using UV curable inks on said bags.
Tsutsui et al. teach the following claimed limitations:
Further regarding claim 14, said inkjet printing features thermal print heads to deposit ink on said bags to form said image, images, or text (thermal ink jet system; [0283]) for the purpose of printing using thermal ink jet system.
Further regarding claim 15, said thermal print heads are comprised of single or multiple jet arrays to deposit aquas or water-based ink on said bags (plurality of nozzles; [0283]; water component; [0288]) for the purpose of printing using water-based ink.
Further regarding claim 16, said thermal print heads deposit up to four colors of ink comprising some combination of black, cyan, magenta and yellow inks on said bags ([0342]) for the purpose of printing full color images.
Further regarding claim 19, said inkjet printing features non-thermal print heads using piezoelectricity called Piezo print heads to deposit ink on bags to form image, images or text (piezoelectric system; [0283]) for the purpose of printing using a piezoelectric system.
Further regarding claim 20, said Piezo print heads are comprised of single or multiple jetting arrays to deposit ink on said bags (plurality of nozzles; [0283]) for the purpose of printing using a plurality of nozzles.
Further regarding claim 29, said Piezo print heads print cyan, magenta, yellow and black images or text using UV curable inks on said bags (UV ink; [0512]) for the purpose of using UV radiation to cure the ink.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said inkjet printing features thermal print heads to deposit ink on said bags to form said image, images, or text; said thermal print heads are comprised of single or multiple jet arrays to deposit aquas or water-based ink on said bags; said thermal print heads deposit up to four colors of ink comprising some combination of black, cyan, magenta and yellow inks on said bags; said inkjet printing features non-thermal print heads using piezoelectricity called Piezo print heads to deposit ink on bags to form image, images or text; said Piezo print heads are comprised of single or multiple jetting arrays to deposit ink on said bags; said Piezo print heads print cyan, magenta, yellow and black images or text using UV curable inks on said bags, as taught by Tsutsui et al., into Yuyama et al. as modified by Amano et al. for the purposes of printing using thermal ink jet system; printing using water-based ink; printing full color images; printing using a piezoelectric system; printing using a plurality of nozzles; using UV radiation to cure the ink.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) and Tsutsui et al. (US 2018/0065394 A1) as applied to claim 19 above, and further in view of Du et al. (US 2002/0163557 A1).
Yuyama et al. as modified by Amano et al. and Tsutsui et al. do not teach the following claimed limitations:
Regarding claim 21, said Piezo print heads control size of ink droplet or droplets deposited on said bags to increase print resolution.
Du et al. teach the following claimed limitations:
Further regarding claim 21, said Piezo print heads control size of ink droplet or droplets deposited on said bags to increase print resolution (if the resolution of 600*600 increases to 1200*600 dpi, the ink drop size decreases a half time accordingly; [0007]) for the purpose of increasing print resolution.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said Piezo print heads control size of ink droplet or droplets deposited on said bags to increase print resolution, as taught by Du et al., into Yuyama et al. as modified by Amano et al. and Tsutsui et al. for the purpose of increasing print resolution.
Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1), Tsutsui et al. (US 2018/0065394 A1) and Du et al. (US 2002/0163557 A1) as applied to claim 21 above, and further in view of Strasemeier et al. (US 2018/0093475 A1).
Yuyama et al. as modified by Amano et al., Tsutsui et al. and Du et al. do not teach the following claimed limitations:
Regarding claim 22, said Piezo print heads print up to 6,000 dots per inch of ink on said bags approaching photo quality printing.
Regarding claim 23, said Piezo print heads print 300, 600, 900, or 1,200 dots per inch of ink on said bags.
Regarding claim 24, said dots per inches of ink is measured on both a vertical and horizontal basis, vertical or widthwise basis, or horizontal or lengthwise basis on said bags.
Regarding claim 25, said Piezo print heads print vertical dots per inch equal to horizontal dots per inch on said bags.
Regarding claim 26, said Piezo print heads print vertical dots per inch of ink different in quantity from horizontal dots per inch of ink on said bags.
Strasemeier et al. teach the following claimed limitations:
Further regarding claim 22, said Piezo print heads print up to 6,000 dots per inch of ink on said bags approaching photo quality printing (about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing at 6000 dpi resolution.
Further regarding claim 23, said Piezo print heads print 300, 600, 900, or 1,200 dots per inch of ink on said bags (about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing at 600 dpi resolution.
Further regarding claim 24, said dots per inches of ink is measured on both a vertical and horizontal basis, vertical or widthwise basis, or horizontal or lengthwise basis on said bags (cross direction print resolution CDR; [0079]; machine direction print resolution MDR; [0081]) for the purpose of printing at high resolution in both directions.
Further regarding claim 25, said Piezo print heads print vertical dots per inch equal to horizontal dots per inch on said bags (CDR of about 64 dpi to about 1200 dpi; [0079]; MDR of about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing the same resolution in both directions.
Further regarding claim 26, said Piezo print heads print vertical dots per inch of ink different in quantity from horizontal dots per inch of ink on said bags ((CDR of about 64 dpi to about 1200 dpi; [0079]; MDR of about 10 dpi to about 6000 dpi; [0081]) for the purpose of printing different resolutions in the two directions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said Piezo print heads print up to 6,000 dots per inch of ink on said bags approaching photo quality printing; said Piezo print heads print 300, 600, 900, or 1,200 dots per inch of ink on said bags; said dots per inches of ink is measured on both a vertical and horizontal basis, vertical or widthwise basis, or horizontal or lengthwise basis on said bags; said Piezo print heads print vertical dots per inch equal to horizontal dots per inch on said bags; said Piezo print heads print vertical dots per inch of ink different in quantity from horizontal dots per inch of ink on said bags, as taught by Strasemeier et al., into Yuyama et al. as modified by Amano et al., Tsutsui et al. and Du et al. for the purposes of printing at 6000 dpi resolution; printing at 600 dpi resolution; printing at high resolution in both directions; printing the same resolution in both directions; printing different resolutions in the two directions.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) and Tsutsui et al. (US 2018/0065394 A1) as applied to claim 19 above, and further in view of Elejalde et al. (US 2016/0205965 A1).
Yuyama et al. as modified by Amano et al. and Tsutsui et al. do not teach the following claimed limitations:
Regarding claim 30, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 6 inches.
Regarding claim 31, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 10 inches.
Elejalde et al. teach the following claimed limitations:
Further regarding claim 30, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 6 inches (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to six inches in width.
Further regarding claim 31, said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 10 inches (printing head can have a width of 2 to 4 inches or more and several print heads may extend transversely, in adjacent sequence; [0080]) for the purpose of printing of bags of up to ten inches in width.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 6 inches; said Piezo print heads yield a vertical print capacity or printing width on said bags ranging from 0.25 inches to 10 inches, as taught by Elejalde et al., into Yuyama et al. as modified by Amano et al. and Tsutsui et al. for the purposes of printing of bags of up to six inches in width; printing of bags of up to ten inches in width.
Claims 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Mitsuya (US 2012/0062676 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 32, said print head(s) or print cartridge(s) ink is obtained for printing from integrated inkjet system receptacles wherein each inkjet receptacle has a single color of ink.
Regarding claim 37, said digital printing system comprises electronics including software to control operation of said system; said system further comprising print cartridges and ink bottles or ink canisters.
Mitsuya teaches the following claimed limitations:
Further regarding claim 32, said print head(s) or print cartridge(s) ink is obtained for printing from integrated inkjet system receptacles wherein each inkjet receptacle has a single color of ink (plurality of color ink cartridges 21b; [0043]; FIG. 2) for the purpose of storing ink of different colors.
Further regarding claim 37, said digital printing system comprises electronics including software to control operation of said system (electronics and software are inherent to a digital system); said system further comprising print cartridges and ink bottles or ink canisters (inkjet heads 26 including chambers and nozzles; plurality of color ink cartridges 21b; [0043]; FIG. 2) for the purpose of storing ink of different colors.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said print head(s) or print cartridge(s) ink is obtained for printing from integrated inkjet system receptacles wherein each inkjet receptacle has a single color of ink; said digital printing system comprises electronics including software to control operation of said system; said system further comprising print cartridges and ink bottles or ink canisters, as taught by Mitsuya, into Yuyama et al. as modified by Amano et al. for the purpose of storing ink of different colors.
Claims 38-39 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Matsuhashi (US 2011/0216139 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 38, using a conveyor belt or similar transport to automatically flow or move a single bag or multiple bags from said digital printing system to a bag drying system.
Regarding claim 39, using the conveyor belt or similar transport system to automatically flow or move a single bag or multiple bags from said bag drying system to a second bag stacker for printed bags.
Regarding claim 53, said printed bags are received individually on a table for packing.
Matsuhashi teaches the following claimed limitations:
Further regarding claim 38, using a conveyor belt or similar transport to automatically flow or move a single bag or multiple bags from said digital printing system to a bag drying system (drying apparatus 15; FIG. 1) for the purpose of drying printed bags.
Further regarding claim 39, using the conveyor belt or similar transport system to automatically flow or move a single bag or multiple bags from said bag drying system to a bag stacker for printed bags (stacking portion 16; FIG. 1) for the purpose of stacking printed and dried bags.
Further regarding claim 53, said printed bags are received individually on a table for packing (bags 17 can be received on surface of placement part 68 for packing; FIG. 1) for the purpose of having a surface for packing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate using a conveyor belt or similar transport to automatically flow or move a single bag or multiple bags from said digital printing system to a bag drying system; using the conveyor belt or similar transport system to automatically flow or move a single bag or multiple bags from said bag drying system to a second bag stacker for printed bags; said printed bags are received individually on a table for packing, as taught by Matsuhashi, into Yuyama et al. as modified by Amano et al. for the purposes of drying printed bags; stacking printed and dried bags; having a surface for packing.
Claims 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 5,839,836) as modified by Amano et al. (US 2018/0194505 A1) as applied to claim 3 above, and further in view of Matsuhashi (US 2011/0204563 A1) and Matsuhashi (US 2011/0216139 A1).
Yuyama et al. as modified by Amano et al. do not teach the following claimed limitations:
Regarding claim 40, using alignment guides when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker.
Regarding claim 41, using alignment guides along a conveyor belt or similar transport system when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyer belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker.
Regarding claim 42, automatically flowing previously produced bags along a conveyor belt or similar transport system through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker.
Matsuhashi ‘563 teaches the following claimed limitations:
Further regarding claim 40, using alignment guides when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer (stacked bags 15 are aligned at the unreeling guide 41 and guided by unreeling roller 42 to conveying portion 31 having conveyor belt 54 and then to printer 11; FIG. 1) for the purpose of aligning the bags and guiding the bags for printing.
Further regarding claim 41, using alignment guides along a conveyor belt or similar transport system when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyer belt, from said conveyor belt to a digital printer (stacked bags 15 are aligned at the unreeling guide 41 and guided by unreeling roller 42 to conveying portion 31 having conveyor belt 54 and then to printer 11; FIG. 1) for the purpose of aligning the bags and guiding the bags for printing.
Further regarding claim 42, automatically flowing previously produced bags along a conveyor belt or similar transport system through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer (stacked bags 15 are aligned at the unreeling guide 41 and guided by unreeling roller 42 to conveying portion 31 having conveyor belt 54 and then to printer 11; FIG. 1) for the purpose of aligning the bags and guiding the bags for printing.
Matsuhashi ‘139 teaches the following claimed limitations:
Further regarding claim 40, moving said bags from a drying system to a second bag stacker (bags 17 are moved from drying apparatus 15 to stacking portion 16; FIG. 1) for the purpose of moving printed and dried bags for stacking.
Further regarding claim 41, moving said bags from a drying system to a second bag stacker (bags 17 are moved from drying apparatus 15 to stacking portion 16; FIG. 1) for the purpose of moving printed and dried bags for stacking.
Further regarding claim 42, moving said bags from a drying system to a second bag stacker (bags 17 are moved from drying apparatus 15 to stacking portion 16; FIG. 1) for the purpose of moving printed and dried bags for stacking.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate using alignment guides when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker; using alignment guides along a conveyor belt or similar transport system when moving said bags through said digital printing system, including moving said bags from a bag stacker to a conveyer belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker; automatically flowing previously produced bags along a conveyor belt or similar transport system through said digital printing system, including moving said bags from a bag stacker to a conveyor belt, from said conveyor belt to a digital printer and from a drying system to a second bag stacker, as taught by Matsuhashi ‘563 and Matsuhashi ‘139, into Yuyama et al. as modified by Amano et al. for the purposes of aligning the bags and guiding the bags for printing; moving printed and dried bags for stacking.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhashi (US 2011/0216139 A1) in view of Nose (JP 2000-52452 A).
Matsuhashi teaches the following claimed limitations:
Regarding claim 55, a system for digital printing (recording apparatus, FIG. 1) onto a bag (bag 17; FIG. 1), comprising:
a digital printing system having inkjet printing (inkjet printer; FIG. 1; [0041]); 
an integrated feed system (conveying apparatus 14; FIG. 1); 
a bag stacker for stacking bags (stacking portion 16; FIG. 1) that are fed to said bag stacker under alignment guides onto a conveyor belt (conveying rollers 26, 27, 28 maintain alignment of the bag 17 and guide the bag 17 onto belt conveyor apparatus 29 and onto stacking portion 16; FIG. 1);
said bags are passed under said alignment guides before moving underneath said digital printing system (conveying rollers 26 guide aligned bag 17 to printer 11; FIG. 1); 
said inkjet printing comprised of inkjet print heads (nozzles 20; FIG. 1) that obtain ink from ink bottles (ink cartridges 21; FIG. 1) in said digital printing system to spray ink onto a surface of said bag to form image, images or text (nozzles 20 for ejecting ink droplets; [0043]);
a bag drying system where said bags move underneath (heater 50, air-blowing fan 49; FIG. 1) followed by alignment guides on way to said bag stacker for said printed bag (sandwiching part 46 guides the aligned bags 17 to stacking portion 16; FIG. 1).
Matsuhashi does not teach the following claimed limitations:
Further regarding claim 1, the bag is a paper bag.
Nose teaches the following claimed limitations:
Further regarding claim 1, the bag is a paper bag (a mark previously printed on a medicine bag paper; [0014]) for the purpose of using paper bags.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the bag is a paper bag, as taught by Nose, into Matsuhashi for the purpose of using paper bags.
Claims 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhashi (US 2011/0216139 A1) as modified by Nose (JP 2000-52452 A) as applied to claim 55 above, and further in view of Rivas et al. (US 2015/0001316 A1).
Matsuhashi as modified by Nose teaches the following claimed limitations:
Regarding claim 58, said digital printing unit contain said multiple ink bottles to feed ink to multiple non-thermal piezoelectric print head (ink cartridges 21; FIG. 1, Matsuhashi).
Matsuhashi as modified by Nose does not teach the following claimed limitations:
Regarding claim 56, said inkjet printing is done with a thermal print head with an ink chamber; 
a resistor causing a reaction that heats ink from said ink chamber creating pressure that forces ink through nozzle(s) in form of ink droplets;
said ink droplets are sprayed onto a printing surface or substrate to create a printed image, images or text.
Regarding claim 57, said inkjet printing is done with a non-thermal piezoelectric print head having a single jetting or multiple jetting array and ink chambers;
a piezoelectric transducer(s) creates electric charge that causes a thin layer or film or crystal to vibrate, creating pressure that forces in through nozzle(s) in form of ink droplets;
electrical current is switched on and off very rapidly for greater control over ink droplet formation and print density;
said ink droplet sprayed onto printing surface or substrate creates a printed image, images or text.
Rivas et al. teach the following claimed limitations:
Further regarding claim 56, said inkjet printing is done with a thermal print head (thermal inkjet printhead; [0017]) with an ink chamber (ejection chambers 314; FIG. 3), 
a resistor causing a reaction that heats ink from said ink chamber creating pressure that forces ink through nozzle(s) in form of ink droplets (ejects fluid drops from a nozzle 116 by passing electrical current through a thermal resistor ejection element; [0017]);
said ink droplets are sprayed onto a printing surface or substrate to create a printed image, images or text (FIG. 1) for the purpose of using a thermal print head with resistors for printing onto a surface.
Further regarding claim 57, said inkjet printing is done with a non-thermal piezoelectric print head (piezoelectric inkjet printhead; [0017]) having a single jetting or multiple jetting array and ink chambers (ejection chambers 314; FIG. 3);
a piezoelectric transducer(s) creates electric charge that causes a thin layer or film or crystal to vibrate, creating pressure that forces in through nozzle(s) in form of ink droplets (piezoelectric material ejection element to generate pressure pulses to force fluid drops out of a nozzle 116; [0017]);
electrical current is switched on and off very rapidly for greater control over ink droplet formation and print density (generate pressure pulses; [0017]);
said ink droplet sprayed onto printing surface or substrate creates a printed image, images or text (FIG. 1) for the purpose of using a piezoelectric print head with piezoelectric material for printing onto a surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate said inkjet printing is done with a thermal print head with an ink chamber; a resistor causing a reaction that heats ink from said ink chamber creating pressure that forces ink through nozzle(s) in form of ink droplets; said ink droplets are sprayed onto a printing surface or substrate to create a printed image, images or text; said inkjet printing is done with a non-thermal piezoelectric print head having a single jetting or multiple jetting array and ink chambers; a piezoelectric transducer(s) creates electric charge that causes a thin layer or film or crystal to vibrate, creating pressure that forces in through nozzle(s) in form of ink droplets; electrical current is switched on and off very rapidly for greater control over ink droplet formation and print density; said ink droplet sprayed onto printing surface or substrate creates a printed image, images or text, as taught by Rivas et al., into Matsuhashi as modified by Nose for the purposes of using a thermal print head with resistors for printing onto a surface; using a piezoelectric print head with piezoelectric material for printing onto a surface.
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
On page 11, regarding claim 55, the applicants state that conveying rollers 26, 27, 28 of Matsuhashi “are not associated with the bag stacker and are not alignment guides for feeding bags from the conveyor belt to the bag stacker” and that “Matsuhashi does not teach that the conveying rollers maintain alignment of the bag 17 and guide bag onto belt conveyor apparatus 29 and onto stacking portion 16”. The examiner respectfully disagrees and believes that Matsuhashi teaches conveying rollers 26, 27, 28 are associated with stacking portion 16 by using rollers 27 and 28 to feed bags from the belt conveyor apparatus 29 to the stacking portion 16 after the drying apparatus 15 (FIG. 1). Further, the sandwiching of the bags by the roller pairs of the conveying rollers 26, 27, 28 maintain alignment of the bags and guide the bags onto the belt conveyor apparatus 29 using rollers 26. Since claim 55 does not recite the alignment guides for guiding the bags onto the bag stacker, this argument is moot. The claim recites the bags move underneath the bag drying system followed by alignment guides on way to the bag stacker, not guiding the bags onto the bag stacker. The examiner’s use of the conveying rollers 26, 27, 28 of Matsuhashi as alignment guides is consistent with the applicant’s specification which shows alignment guides 140 maintaining alignment and conveying the bags using apparently rollers pressing on the bags (FIG. 6). 
On page 11, further regarding claim 55, the applicants further state that “examiner incorrectly points to sandwiching part 46 as alignment guides, which is not”. The examiner respectfully disagrees and believes that in addition to applying pressure to the bag, the sandwiching part 46 also guides and moves the bag by rotation of the clamp rollers 58, 59 ([0058], FIGs. 2A-2C).
On pages 11-12, regarding claim 1, the applicants state that “this section refers to multiple types of printing” and that “claim requires digital printing”. The applicants appear to argue that the combination of Yuyama and Nose does not teach digital printing. As presented on paragraph 13 of the previous Office Action and again in paragraph 8 above, Yuyama et al. teaches printer 10 may be ink jet printers (column 4, lines 1-2), consistent with applicants’ specification in which inkjet printers are used for digital printing ([0008]). The applicants further state that “nowhere in this section or anywhere in the prior art is it taught to further deposit ink or toner to an already printed on bag”. The examiner respectfully disagrees and directs the applicants to paragraph 13 of the previous Office Action or paragraph 8 above in which Nose is cited as teaching a mark previously printed ([0014]). Other locations in Nose that also teach advance printing are paragraphs [0015] and [0022]. The applicants further state that “3:46-67 does not teach flat bottom or pinch bottom bags”. The examiner respectfully disagrees and directs the applicants to paragraph 13 of the previous Office Action or paragraph 8 above in which Yuyama et al. is cited as teaching a heat seal portions 7 forming pinched bags (FIGs. 3A-3C, column 3, lines 46-67). Yuyama et al. however do not expressly indicate the pinched end is at the bottom. The pinched end being at the bottom merely shows intended use and is not patentably distinct from the pinched bags of Yuyama et al.
On page 12, further regarding claim 1, the applicants state that “paragraph 14 relates to placing a mark detected by a sensor” and that “this is not a preprinted bag as claimed”. The examiner respectfully disagrees. Paragraph 14 of Nose states that “a mark is detected by a sensor at a position previously printed on a medicine bag paper 2”, the paper 2 prior being heat sealed to form medicine bags. Furthermore, paragraph 16 states that “a printed matter such as patient information is printed on the surface of the medicine bag paper 2 by the printer 14”. In summary, Nose teaches a previously printed mark on the bag paper, then detection of the mark and then printing of printed matter.
On page 12, regarding claim 3, the applicants state that “pinching and heating a bag sheet does not make it a pinch bottom bag”. Paragraph in column 3 lines 46-67 of Yuyama et al. teaches making of bag 9 using heat to pinch an end portion. Yuyama et al. does not expressly state that the end portion is a bottom portion. However, since the orientation of the bag merely shows the intended use of the bag, a bag that is being used with the pinched portion at the bottom is not patentably distinct from the pinched bag of Yuyama et al.
On page 12, regarding claims 12, 33, 44 and 47, the applicants state that “for the reasons stated above for claim 3, claims 12, 33 44 and 47 are not obvious over the prior art”. For the reasons given above for claim 3, claims 12, 33, 44 and 47 are obvious over the prior art.
On page 12, further regarding claims 34-36, the applicants state that “Yuyama does not teach nor does the Examiner point to a conveyor belt or similar transport system”. The examiner respectfully disagrees. Yuyama et al. teach “the medicine bags and the like discharged from each stocker 21 are transferred to a printer 23 via transfer means 22” (column 8 lines 10-40, FIG. 15). The transfer member 26 appears to be a similar transport system using rollers (FIG. 15).
On page 12, regarding claim 43, the applicants state that “Yuyama does not teach a digital printing system nor does it teach mobile printing units”. The examiner respectfully disagrees. Yuyama et al. teach that printers 10 may be ink jet printers (FIG. 1, column 4 lines 1-12), ink jet printers being digital printing systems. Printers 10 would have been well-known and obvious to one of ordinary skill that they can be removed and moved, making them mobile printing units (FIG. 1).
On page 13, regarding claim 46, the applicants state that “Yuyama does not teach a digital printing system”. The examiner respectfully disagrees. Yuyama et al. teach that printers 10 may be ink jet printers (FIG. 1, column 4 lines 1-12), ink jet printers being digital printing systems.
On page 13, further regarding claim 3, the applicants state that “Amano teaches a drug packaging paper conveying unit, which is not a pager bag, which as seen by other references is a completely different method and Amano is not capable of printing on bags”. As already explained above, Yuyama et al. teach printing on bags. Amano et al., here, teach the use of packaging paper S formed into packaging bags ([0132], FIG. 1). The applicants have failed to argue why the combination of Yuyama et al. and Amano et al. would be inappropriate. The applicants further state that “Amano does not teach different types of ink or controlling the viscosity of the inks”. This argument is moot since the claim does not recite different types of ink nor controlling the viscosity of the inks.
On page 13, regarding claim 4, the applicants state that “Yuyama does not teach print heads comprised of jetting arrays and there would be no reason to use them for the stated purpose of Yuyama”. As explained above, the system of Yumama et al. is modified by the ink ejection unit 62, which includes a linear nozzle array 66, of Amano et al. for the purpose of ejecting ink to form arrays of dots for digital printing.
On page 14, regarding claim 5, the applicants state that “there is not motivation to use the arrays of Amano with the medicine bag of Yuyama”. The examiner respectfully disagrees. As explained above, the system of Yumama et al. is modified by the four linear nozzle arrays 66 of Amano et al. for the purpose of ejecting ink to form arrays of dots for color digital printing. The combination of Yumana and Amano teaches using four linear nozzle arrays to deposit ink on bags.
On page 14, regarding claim 49, the applicants state that “the 3D printing referred to in Amano is for a bar code, not actual 3D printing on the bag” and that “there is no teaching or motivation to use 3D printing with Yuyama and not teaching of using a barcode”. The examiner respectfully disagrees. As explained above, the system of Yumama et al. is modified by using a printer of Amano et al. to print a three-dimensional image for the purpose of printing 3D features. The combination of Yuyama and Amano teaches printing a three-dimensional image on bags.
On page 14, regarding claim 17, the applicants state that “for reasons stated above, claim 17 is not obvious over prior art”. For the reasons given above for claim 3, claim 17 is obvious over the prior art.
On page 15, regarding claim 7, the applicants state that “Elejalde relates to printing on a gum sheet, which is not paper, and not the resin for packaging of Amano”. One of ordinary skill would have known that digital printing systems are capable of printing on base materials of different types. The applicants further state that “there is no teaching to combine the references”. As explained above, the system of Yuyama et al. and Amano et al. is modified by several adjacent print heads of Elejalde et al., each having a width of 2 to 4 inches, for the purpose of printing on bags of up to six inches in width. The applicants further state that “there is no teaching for Yuyama to have any type of vertical print capacity or having several print heads for use with a medicine bag”. Since the claim does not recite vertical print capacity and width of up to six inches, this argument regarding vertical print capacity is moot.
On page 15, regarding claim 8, the applicants state that “units adjacent to one another are not stitched together”. The use of “stitched” in the present specification is not well defined. The examiner believes printheads adjacent to one another in operational coordination with control timings could be considered as being stitched together by software.
On page 15, regarding claim 9, the applicants state that “there is no teaching that drop on demand printheads are necessary for printing on medicine bags”. As explained above, the system of Yuyama et al. and Amano et al. is modified by the drop-on-demand printing of Elejalde et al. for the purpose of printing on demand. The combination of Yuyama, Amano and Elejalde teaches using drop-on-demand printing on bags.
On page 15, regarding claim 13, the applicants state that “Mitsuya relates to a paper conveyance device and not for bags, and specifically not for medicine bags”. One of ordinary skill would have known that digital printing systems are capable of printing on base materials of different types. The applicants have failed to address why incorporating the carriage 28 of Mitsuya would have been detrimental to the system of Yuyama et al. and Amano et al.
On page 16, regarding claim 27, the applicants state that “for reasons stated above, claim 27 is not obvious over prior art”. For the reasons given above for claim 3, claim 27 is obvious over the prior art.
On page 16, regarding claims 14 and 15, the applicants state that “Amano in paragraph 5 teaches against thermal print heads and therefore cannot be combined”. The examiner respectfully disagrees. Paragraph 5 of Amano et al. teaches against using a “thermal transfer printer,” which uses contact heating elements to transfer ink from an ink ribbon to a print medium. The thermal ink jet system of Tsutsui et al., however, is a different system in which heating elements are incorporated in ink chambers to heat and eject the ink. Since the thermal transfer printer of Amano et al. is markedly different from the thermal ink jet system of Tsutsui et al., Amano et al. do not teach against using the thermal ink jet system of Tsutsui et al.
On pages 16-17, regarding claims 14-16, 19-20 and 29, the applicants state that “Tsutsui does not teach depositing ink on a bag” and that “there is no reason to combine the references”. As explained above, the system of Yuyama et al. and Amano et al. is modified by the thermal ink jet system of Tsutsui et al. for the purpose of printing using thermal ink jet system. The combination of Yuyama, Amano and Tsutsui teaches depositing ink on a bag using the thermal ink jet system. The applicants further state that “it is not obvious to incorporate the features of Tsutsui, which teaches a multiple laminate layer material with a layer for printing to a medicine bag and resin bag”. This argument is moot since the modification did not use the features of “multiple laminate layer material with a layer”.
On page 17, regarding claim 21, the applicants state that “Du does not teach depositing ink droplets on bags, nor does any of the prior art relate to paper bags” and that “the combination of prior art does not make claim 21 obvious”. As explained above, the system of Yuyama, Amano and Tsutsui is modified by controlling the size of ink droplets of Du for the purpose of increasing print resolution. The combination of Yuyama, Amano, Tsutsui and Du teaches controlling the size of ink droplets on bags.
On pages 17-18, regarding claims 22-26, the applicants state that “it would not be obvious to use inkjet printing on diapers for the same use on paper bags”. One of ordinary skill would have known that digital printing systems are capable of printing on base materials of different types. As explained above, the system of Yuyama, Amano, Tsutsui and Du is modified by teachings of Strasemeier for the purpose of printing at different resolutions. The combination of Yuyama, Amano, Tsutsui, Du and Strasemeier teaches using the features of Strasemeier to print on bags.
On page 18, regarding claims 30-31, the applicants state that “the section cited by the Examiner does not relate to printing on bags, nor is there any section that relates to printing on bags” and that “it is not obvious to use teachings of Elejalde with the prior art”. One of ordinary skill would have known that digital printing systems are capable of printing on base materials of different types. As explained above, the system of Yuyama, Amano and Tsutsui is modified by teachings of Elejalde for the purpose of printing of bags of up to ten inches in width. The combination of Yuyama, Amano, Tsutsui and Elejalde teaches using the features of Elejalde to print on bags.
On pages 18-19, regarding claims 32 and 37, the applicants state that “Mitsuya, as stated above, does not relate to bags, and only relates to a paper conveyance device” and that “there is no reason to combine the prior art references”. One of ordinary skill would have known that digital printing systems are capable of printing on base materials of different types. As explained above, the system of Yuyama and Amano is modified by teachings of Mitsuya for the purpose of storing ink of different colors. The combination of Yuyama, Amano and Mitsuya teaches using the features of Mitsuya to print on bags.
On page 19, regarding claims 38-39 and 53, the applicants state that “Matsuhashi does not teach a digital printing system” and that “it does not teach a transport system for moving bags from a digital printing system to a bag drying system”. The applicants have failed to present arguments as to why the rollers and belt system do not constitute a transport system, why the printer 12 is not a digital printing system and why the drying apparatus 15 is not a bag drying system. The applicants further state that “as shown Matushashi only has a single bag stacker 16 and not a second bag stacker”. There appears to be a typographical error in the previous office action, and only one bag stacker has been claimed in claim 39. As such, this argument is moot. As explained above, the system of Yuyama and Amano is modified by teachings of Matsuhashi for the purposes of drying and stacking bags. The combination of Yuyama, Amano and Matsuhashi teaches using the features of Matsuhashi to operate on bags.
On page 20, regarding claims 40-42, the applicants state that “Matsuhashi 563 teaches a conveying apparatus, recording apparatus, conveying method and recording method”, that “with regards to Examiner’s cites, 15 is to a bag not a stacked bag; unreeling guide 41 and unreeling roller 42 are not associated with bag 15 and do not help with the bags alignment” and that “31 conveying portion with 54 conveyor belt is not where a bag rests on and is transported”. The examiner respectfully disagrees. Hopper 40 is stocked with a plurality of stacked bags 15 ([0048]); unreeling roller 42 sandwiches the top of bag 15 and guides the bag 15 to the conveying apparatus 14 while maintaining alignment of the bag via sandwiching (FIG. 1). The bag 15 then rests at the conveying apparatus 14 and transported to the printer 11 (FIG. 1). The applicants further state that “with regards to Matsuhashi 139 bags 17 refers to a single bag” and that “further there is only one bag stacker referred to by Matsuhashi 139”. The term “bags” by definition is plural. As explained above, the system of Yuyama and Amano is modified by an upstream bag stacker of Matsuhashi 563 and a downstream bag stacker of Matsuhashi 139 for the purposes of aligning and guiding bags for printing and moving printed and dried bags for stacking. The combination of Yuyama, Amano, Matsuhashi 563 and Matsuhashi 139 teaches using two bag stackers to operate on bags.
On page 20, regarding claim 58, the applicants state that “for reasons stated above claim 58 is not obvious over prior art”. For the reasons given above for claim 55, claim 58 is obvious over the prior art.
On page 21, regarding claims 56-57, the applicants state that “although Rivas teaches using thermal resistors or piezoelectric material membranes there is no reason to combine this with Matsuhashi”. As explained above, the system of Matsuhashi is modified by teachings of Rivas for the purpose of using different types of printheads.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




27 September 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853